Citation Nr: 0603326	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  00-09 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from December 1983 to 
December 1987 and from August 1988 to September 1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 1999 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part, denied the claim on appeal.  

The Board notes that the veteran filed a notice of 
disagreement with the RO's denial of service connection for a 
bilateral foot disorder claimed as heel spurs in a February 
2000 rating decision.  This issue was removed from appellate 
status when a February 2003 rating decision granted service 
connection for bilateral plantar fasciitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he is entitled to service 
connection for a bilateral knee disability.  He has pointed 
out that he was treated in service for knee complaints.  
Additionally, his representative in a December 2005 brief has 
now alleged that service connection should also be considered 
on a secondary basis, as secondary to a service connected 
bilateral foot condition.  Service connection for a bilateral 
foot condition was granted by the RO in a February 2003 
rating decision.  

After review of the evidence, the Board finds that further 
development is necessary.  The RO is noted to have based its 
denial in part on findings from a VA QTC examination of 
August 1998.  A review of this examination reveals that it is 
inadequate for the purpose of determining whether service 
connection is warranted for the veteran's claimed bilateral 
knee disorder.  This examination does not include a claims 
file review, and it is noted that when the veteran was asked 
about his claimed knee disorder he recommended the examiner 
review the medical records, which were never made available.  
This examination found no abnormalities of either knee on X-
ray study or physical examination, although this examination 
of the knee appeared cursory, and was part of a general 
examination for numerous other medical complaints.  

The service medical records are noted to show complaints of 
bilateral knee pain in May 1996, April 1997 and June 1997.  
The April 1997 records suggested that he hurt his knees on 
both sides after performing a "side straddle hop" and had 
constant pain behind both knees.  Other complaints in the 
April 1997 service medical records included increased edema 
and positive "TTP" right inferior patella and positive 
grind left patella.  In light of these findings of knee 
problems in service, and the inadequacy of the August 1998 VA 
examination, another VA examination is required to ascertain 
the etiology of any knee problems which may be present.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.

Furthermore, the Board notes that the RO has received 
additional evidence dated between 1999 and 2000, in May 2000 
following its May 2000 statement of the case and did not 
address this additional evidence in a supplemental statement 
of the case.  The veteran has not waived RO review, so this 
additional evidence should be addressed in a supplemental 
statement of a case.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The AMC should issue a letter that 
provides in detail what the veteran must 
do in order to prevail on a claim for 
service connection on a secondary basis.  
The AMC must inform the veteran that he 
must show that he has the claimed 
disability and that there is some 
etiological link between the claimed 
disability and a service-connected 
disorder.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting service 
connection on a secondary basis.

2.  The AMC should schedule the veteran 
for a VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed bilateral knee condition.  The 
examination should ascertain whether any 
current knee disorders of the left or 
right knee are related to any such 
problems found in service.  The 
examination should also determine whether 
any disorders of the left or right knee 
are due to or aggravated by the service-
connected bilateral foot disability.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his claimed disorders affecting the left 
and/or the right knee.  

Specifically, the examiner is requested 
to provide an opinion as to (1) whether 
it is at least as likely as not (at least 
a 50 percent chance) that the appellant's 
left or right knee disorders result from 
the knee complaints/and or injury shown 
in service in the service medical records 
from 1996 and 1997 (2) the medical 
probability that any documented left 
and/or right knee disorder is related to 
the appellant's service-connected 
bilateral foot disability and (3) whether 
it is at least as likely as not (at least 
a 50 percent chance) that the appellant's 
service connected bilateral foot 
disability aggravated or contributed to 
or accelerated any knee condition(s) 
found beyond any natural progression.  If 
the appellant's service-connected foot 
disability aggravated or contributed to 
or accelerated any pathologic process 
involving either the left or right knee, 
the examiner must state to what extent, 
given in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, the VBA AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the claim should consider 
the applicability of 38 C.F.R. § 3.310(a) 
(2005) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  An appropriate period 
of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


